Citation Nr: 1047267	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lower leg disability 
to include a bilateral ankle disability and bilateral pes planus. 
	
2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from February 1943 to 
October 1943 when he was honorably discharged.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision. 

The Veteran is currently diagnosed with both degenerative joint 
disease in both ankles and with bilateral pes planus.  A review 
of the Veteran's service medical treatment records reveals that 
he was hospitalized for pes planus during service.  The Veteran 
has also credibly asserted that he injured his ankles in service.  
While his claim only specifically mentions service connection for 
a bilateral ankle disability, the Board takes notice of the fact 
that the medical opinions submitted by the Veteran include 
discussion of both feet and ankle problems being related to 
service.  As such, the Board finds that a claim for pes planus in 
addition to a bilateral ankle disorder has been raised by the 
Veteran.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) citing 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider "the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim").  Therefore, the 
issue on appeal is as reflected on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  The Veteran's statements establish that he injured his ankles 
during an exercise in basic training when he jumped off a wall.

2.  There is competent medical evidence of record linking a 
current bilateral ankle disorder to the injury in service.

3.  The evidence establishes that the Veteran had pes planus at 
enlistment.

3.  The Veteran's pes planus permanently worsened during his time 
in service, beyond the natural progression of the disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle 
disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a bilateral pes 
planus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
The Veteran asserts that he injured both ankles on his last day 
of training at Ft. Logan, Colorado, when he jumped off the wall 
on the obstacle course.  He asserted that they shipped out the 
next day to Hamilton Field in San Francisco, California.  He 
recalled being taken to the hospital at Hamilton Field where he 
was treated and then discharged from service because his ankles 
were so badly injured.  

The Veteran is competent to report that he injured his ankles 
jumping of a wall during basic training, since this observation 
does not require any specialized education, training, or 
experience.  While service treatment records do not describe any 
treatment for an ankle injury, the Federal Circuit has held that 
the lack of contemporaneous medical records does not, in and of 
itself, render lay evidence not credible.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (2006).
In this case, the Board concludes that the lack of in-service 
treatment is insufficient to prove the Veteran's statements not 
credible. 

The Veteran underwent a VA geriatric consultation in July 2007 at 
which it was noted that the Veteran had problems with 
degenerative joint disease in his ankles.  It was noted on 
examination that the Veteran had obvious bilateral ankle 
deformities, which were suggestive of advanced degenerative joint 
disease and possibly showed old bilateral ankle fractures.

In March 2008, the Veteran was provided with a VA examination of 
his ankles.  The Veteran reported that his ankle conditions 
developed while on active duty, when he was injured during basic 
training.  The Veteran reported having had pain in his ankles for 
65 years.  X-rays showed degenerative arthritic changes in both 
ankles.

In August 2007, the Veteran's private doctor, Dr. Gay, wrote a 
letter indicating that he had seen the Veteran for many years and 
reporting that the Veteran had been long known to have chronic 
arthritis in both ankles.  Dr. Gay indicated that the ankle 
problems stemmed back to an injury that the Veteran sustained in 
the Army.  The Veteran was noted to have seen several specialists 
in the past and had been given orthotics and braces.  In March 
2009, Dr. Gay wrote that he had treated the Veteran since 1996 
for discomfort in his feet that seemed to date back to an injury 
he sustained during basic training.  Dr. Gay added that the 
Veteran's degenerative changes were consistent with the type of 
injury the Veteran reported sustaining in service, and he added 
that the Veteran's reported history seemed to corroborate the 
objective findings.   

As such, the evidence conclusively establishes that the Veteran 
has a current bilateral ankle disability, and this disability has 
been related by medical opinion to an injury in service that has 
been credibly reported by the Veteran.  Therefore, the criteria 
for service connection have been met, and the Veteran's claim is 
granted.

With regard to the Veteran's pes planus, the result is ultimately 
the same in that service connection is warranted.   However, the 
analysis is somewhat different.

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 
3.304(b). 
 
In this case, the Veteran was noted to have second degree pes 
planus on his enlistment physical.  As such, he is not entitled 
to the presumption of soundness with regard to that condition.

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b). 
 
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by I 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). 
 
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991). 
 
VA may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153. 
 
The burden falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If there 
is no evidence of injury, complaints, or treatment of the pre-
existing disability in service, the Veteran's burden is not met. 

As noted, service treatment records show that the Veteran had 
second degree pes planus at time of enlistment.  However, there 
is no indication that the Veteran's pes planus was symptomatic at 
that time, or was of such severity that it would otherwise 
disqualify the Veteran from service.  

Accordingly, the Veteran was accepted into service in February 
1943 and sent to basic training.  In basic training, the Veteran 
was presumably put through the standard physical conditioning 
drills that would be expected, and it is clear that the marching, 
running, and jumping had a pronounced impact on the Veteran's 
feet.  

By August 1943, the Veteran's pes planus had clearly flared-up, 
and the Veteran began receiving extensive medical treatment.  The 
Veteran's service treatment records contain numerous records from 
the Veteran's hospitalization in August and September 1943 for 
pes planus .  On August 10, 1943, the Veteran was admitted to the 
medical section of the 4th AFRD at Hammer Field in Fresno, 
California.  It was noted that the Veteran complained of cramps 
in the metatarsal region of the longitudinal arch.  A physical 
examination showed third degree pes planus with marked pronation.  
On August 31, 1943, the Veteran was admitted to an unnamed 
hospitalized with second degree pes planus that was symptomatic 
in both feet.  Notes show that he was the same each of the next 
couple days.

On September 6, 1943, the Veteran was found to have third degree 
pes planus, which was symptomatic, and he was referred to the 
hospital at Hamilton Field for arch supports.

On September 7, 1943, the Veteran was hospitalized with 
complaints of pes planus.  Notes on a hospital chart shows that 
the Veteran was hospitalized until approximately the end of 
September 1943.  

On September 7, it was noted that the Veteran had severe flat 
feet and he was thought to be a candidate for a medical board.  
The Veteran was given a physical examination at which he reported 
that he had begun having pain in his feet 4-5 years earlier, 
which had gradually become worse.  The Veteran reported that a 
private doctor had prescribed special shoes, arch supports, and 
exercises, none of which had been successful.  The Veteran 
indicated that his feet would hurt when he stood on them for any 
length of time.  He added that since being in the Army, his foot 
difficulty had increased.  On examination, the Veteran's feet 
were noted to be absolutely flat with tender planter fascia, the 
Veteran was noted to have weakness of muscles and he was unable 
to stand on his toes.  The Veteran was diagnosed with Grade 3 pes 
planus that was bilateral, symptomatic and severe.  

On September 18, the Certificate of Disability for Discharge was 
issued on account of the Veteran's 2nd degree pes planus which 
was found to have existed prior to service; and the Veteran was 
subsequently discharged from service.  However, there was no 
indication whether the pre-existing condition had been aggravated 
by the Veteran's military service.

It is clear that the Veteran had pes planus at enlistment as it 
was clearly listed on his enlistment physical.  However, as noted 
above, there is no indication that the Veteran's pes planus was 
symptomatic or was of such severity that it would otherwise 
disqualify the Veteran from service.
During service, the Veteran's pes planus clearly became 
symptomatic to the point where it was determined that the 
condition precluded him from further military service, as service 
treatment records show that the Veteran was discharged 
specifically because of his pes planus.  

In fact, a Medical Board in September 1943 concluded that the 
Veteran's pes planus was symptomatic and precluded the Veteran 
from being able to walk on his toes.  It was noted that the 
Veteran was incapacitated by this condition in that it prevent 
him from standing or march for any length of time and no relief 
was provided by arch supports or special shoes.  The Medical 
Board further indicated that the disability was considered 
permanent and that the Veteran had attained the maximum degree of 
improvement.  Moreover, the evidence clearly shows that the 
Veteran's pes planus was 2nd degree at entrance; however, during 
service it was noted to primarily be described as 3rd degree and 
as severe.

As such, it is clear that the Veteran's pre-existing condition 
became symptomatic in service to such a degree that the Veteran 
was hospitalized for it.  
 
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).  However, in this case, the Medical 
Board specifically concluded that after approximately a month of 
hospitalization that the Veteran had achieved the maximum degree 
of improvement.  The Medical Board added that the Veteran's 
disability was considered permanent.  
 
VA treatment records currently show the presence of severe pes 
planus.  Additionally, Dr. Gay wrote a letter in March 2009 
indicating that the Veteran had various medical problems 
including discomfort in his feet that appeared to date back to 
basic training.  

In sum, the evidence shows that the Veteran entered basic 
training with a non-symptomatic foot disability.  As would be 
expected, the Veteran performed the rigorous duties required of a 
private during basic training, and the result of this rigor was 
that his pes planus became severely symptomatic to the point that 
he required hospitalization for it and was then discharged 
because of it.  As such, the evidence clearly shows a worsening 
in service.  Furthermore, the Medical Board in recommending the 
Veteran's discharge on account of his symptomatic pes planus 
suggested that this increased severity was permanent in nature, 
and the Veteran private doctor has confirmed that the Veteran has 
had foot problems for many years following service.

As such, the criteria for service connection on the basis of 
aggravation have been met, and service connection for bilateral 
pes planus is therefore granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for a bilateral ankle disability is granted. 

Service connection for bilateral pes planus is granted. 
	

REMAND

The Veteran currently has bilateral hearing loss, which he 
believes is the result of exposure to artillery fire during boot 
camp.  He also reports exposure to light arms fire, including the 
Thompson Sub-machinegun and the M-1 rifle.

In his claim, the Veteran explained that his VA doctors had told 
him that his hearing problems were caused by exposure to loud 
noises, and he explained that the only noise exposure he had in 
his life was during basic training, as he worked in the retail 
clothing business after that.

At a VA audiology consult in August 2007, the Veteran was found 
to have mild to moderately severe sensioneural hearing loss in 
the right ear and moderate to profound at 250-2000 Hz rising to 
severe at 4000-8000Hz in the left ear.  It was noted that the 
Veteran reported having had hearing loss for many years.  In 
October 2007, a VA doctor indicated that the Veteran had mixed 
hearing loss in his left ear with nothing noted clinically to 
explain it.

The Veteran's representative has argued that because the 
Veteran's statements establish exposure to acoustic trauma in 
service and VA treatment records confirm hearing loss, the 
Veteran should be provided with a VA examination to address the 
etiology of his bilateral hearing loss.  The Board agrees.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

 1. Schedule the Veteran for a VA 
examination.  The examiner should determine 
whether the Veteran has hearing loss for VA 
purposes.

For the purposes of applying VA laws, 
impaired hearing will be considered to be a 
disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels 
or greater; or when the speech recognition 
scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

If a hearing loss disability is diagnosed, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least a 50 percent probability) that the 
hearing loss disability either began during 
or was otherwise caused by the Veteran's 
military service to include noise exposure 
therein.  A complete rationale should be 
provided for any opinion expressed.
  
2.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

 The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


